DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2022 is being considered by the examiner.
Drawings
The drawings were received on May 12, 2022.  These drawings are accepted.
Response to Amendment
	This action is responsive to the preliminary amendment received May 12, 2022. Claims 1-20 are canceled. Claims 21-40 are newly added and are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 10,429,591, hereinafter referred to as “the primary reference”) in view of Lee et al. (US Patent Application Publication 2004/0037493, hereinafter referred to as “the secondary reference”). 
With respect to claim 21, the primary reference teaches:
A variable optical attenuator (VOA) device (see figure 3) to attenuate optical signals, the device comprises: 
a reflector (mirror 315 is interpreted as the reflector) supported on the VOA device, the reflector having a micro-electromechanical systems (MEMS) chip (314) configured to position the respective reflector (see figure 3); 
a lens (lens body 310 is interpreted as the lens) supported on the VOA device adjacent the reflector (see figure 3), the lens disposed in optical communication with a respective reflector (see figure 3); and 
a fiber positioning device (ferrule 303 is interpreted as the fiber position device) supported on the VOA device adjacent the reflector array (see figure 3; each element in the device is interpreted as being adjacent to every other element), the fiber positioning device having an optical pair of fibers (301 and 302), each of the optical pairs having an input and an output and being configured to communicate the optical signals with a respective one of the lenses of the lens array, wherein each reflector based on the configured position is configured to attenuate the optical signals from the input to the output of the respective optical pair (see figure 3 and title).
The primary reference is silent to there being arrays and pluralities of all the components as required. 
The second reference discloses a similar variable optical attenuator (see figure 4A), that includes a pair of optical fibers (411a and 411b) that includes a lens (415) and a MEMS reflector system (414), and further discloses duplicating the sets of individual items into an array (see figure 3D), for the benefit of increasing the number of channels that can be simultaneously utilized.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the secondary reference, to modify the primary reference, such that there are corresponding arrays of the pairs of optical fibers, lenses, and reflectors, to increase the number of optical channels that can be simultaneously utilized.
The combination device of the primary reference as modified by the secondary reference further discloses claims:
22. The VOA device of claim 21, wherein each respective optical pair, lens, and reflector are disposed coaxial with one another (see figure 3).
23. The VOA device of claim 21, wherein each of the optical pairs of the optical fiber array comprises: an incoming optical fiber for the input and an outgoing optical fiber for the output (see figure 3).
24. The VOA device of claim 21, wherein each of the lenses of the lens array comprises a cylindrical micro-lens (see figure 3, the lens 310 is interpreted as a cylindrical micro-lens).
25. The VOA device of claim 21, wherein the lens array comprises a lens positioning device (the outer tubing 340 is interpreted as the lens positioning device) having the lenses installed therein.
26. The VOA device of claim 21, wherein the VOA device comprises a base (chip header 330 is interpreted as the base) supporting the reflector array, the lens array, and the fiber positioning device (see figure 3).
27. The VOA device of claim 26, wherein the reflector array is bonded adjacent a surface of the base (see figure 3); and wherein the lens array is bonded to a shoulder (the inner surface of the outer tubing 330 is interpreted as the shoulder) of the base offset from the surface.
28. The VOA device of claim 27, wherein the fiber positioning device is bonded to the lens array (see figure 3, the dark material coupling the elements is interpreted as a bond).
29. The VOA device of claim 26, wherein the VOA device comprises a housing (the outer tubing 330 and the dark material between 310 and 303 are together interpreted as the housing) extending from the base, the housing enclosing the fiber positioning device, the lens array, and the reflector array therein (see figure 3).
30. New) The VOA device of claim 29, wherein the housing comprises a through-hole opposite the base for passage of a portion of the optical fiber array into the housing (see figure 3).
31. The VOA device of claim 30, wherein the housing comprises an adhesive (the dark material shown coupling the elements 310 and 303 is interpreted as an adhesive) disposed in the through-hole and encapsulating the passage of the portion of the optical fiber array (see figure 3).
32. The VOA device of claim 26, wherein the base comprises a plurality of pins (the electrodes 331 and 332 are interpreted as the plurality of pins), each electrically coupled to one of the MEMS chips.
With respect to claim 33, the primary and secondary references discloses the limitations of claim 26 as previously stated. The primary reference is further silent to a buffer gasket disposed in the encapsulation structure between the reflector array and the base; and wherein the through-hole comprises an adhesive encapsulating the passage of the portion of the optical fiber array into the encapsulation structure. 
However, the examiner takes official notice that the use of gaskets and adhesives to created sealed packages, like those shown in figure 3 of the primary reference, are well known in the optical communications art and are beneficially used to keep modules isolated, clean, and dry protecting the elements from the environment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a buffer gasket between the reflector array and the base, and to use adhesive at a through-hole used by the optical fiber array, as are well known in the art, to keep modules isolated, clean, and dry protecting the elements from the environment.
34. The VOA device of claim 21, wherein the plurality of optical pairs along with the respective reflectors are arranged in one or more columns and one or more rows (see figure 3D of the secondary reference).
With respect to claim 35, the primary reference discloses:
A method of assembling a variable optical attenuator (VOA) device (see figure 3) to attenuate optical signals, the method comprising, not necessarily in sequence: 
supporting a reflector (mirror 315 is interpreted as the reflector) on the VOA device, the reflector, the reflector having a micro-electromechanical systems (MEMS) chip (330) configured to position the respective reflector (see figure 3); 
supporting a lens (lens) on the VOA device adjacent the reflector array (see figure 3, each components of the device is interpreted as being adjacent to all other components), the lens disposed in optical communication with a respective one of the reflectors (see figure 3);
supporting a fiber positioning device (ferrule 303 is interpreted as the fiber positioning device) on the VOA device adjacent the lens array (see figure 3); and 
tuning an optical pair in the fiber positioning device, each of the optical pairs having an input and an output and being configured to communicate the optical signals with a respective one of the lenses of the lens array (see figure 3).
The primary reference is silent to there being arrays and pluralities of all the components as required. 
The second reference discloses a similar variable optical attenuator (see figure 4A), that includes a pair of optical fibers (411a and 411b) that includes a lens (415) and a MEMS reflector system (414), and further discloses duplicating the sets of individual items into an array (see figure 3D), for the benefit of increasing the number of channels that can be simultaneously utilized.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the secondary reference, to modify the primary reference, such that there are corresponding arrays of the pairs of optical fibers, lenses, and reflectors, to increase the number of optical channels that can be simultaneously utilized.
The combination device of the primary reference as modified by the secondary reference further discloses claims:
With respect to claim 36, the primary and secondary references discloses the limitations of claim 35 as previously stated. The primary reference is further silent to a buffer gasket disposed in the encapsulation structure between the reflector array and the base; and wherein the through-hole comprises an adhesive encapsulating the passage of the portion of the optical fiber array into the encapsulation structure. 
However, the examiner takes official notice that the use of gaskets and adhesives to created sealed packages, like those shown in figure 3 of the primary reference, are well known in the optical communications art and are beneficially used to keep modules isolated, clean, and dry protecting the elements from the environment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a buffer gasket between the reflector array and the base, and to use adhesive at a through-hole used by the optical fiber array, as are well known in the art, to keep modules isolated, clean, and dry protecting the elements from the environment.
37. The method of claim 36, wherein supporting the lens array adjacent the reflector array comprises bonding the lens array to a shoulder (the inner surface of outer tubing 340 is interpreted as the shoulder) of the base (see figure 3).
38. The method of claim 35, wherein tuning the optical pairs comprising aligning the optical fiber array with the lens array in a batch (see figure 3; the array of the combination device is interpreted as a batch).
39. The method of claim 35, comprising connecting enclosing the reflector array, the lens array, and the fiber positioning device in a housing of the base (see figure 3; the housing is interpreted as the outer tubing 340 and the dark bonding material shown between 310 and 303).
40. The method of claim 35, comprising: constructing the lens array by installing the lenses into a positioning device (outer tubing 340 is interpreted as the positioning device); and constructing the optical fiber array by positioning optical fibers in pairs of capillaries of an optical fiber pigtail in the fiber positioning device (see figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874